53 F.3d 328NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles Thomas CURRY, Plaintiff--Appellant,v.David W. ALLEN, P.F.C., individually, and in his officialcapacity;  Jeff A. Saunders, P.F.C., individually, and inhis official capacity;  David Poston, P.T.L., individually,and in his official capacity;  John Glenn, Chief of theBurlington Police Department;  City of BURLINGTON, NorthCarolina, Defendants--Appellees.
No. 94-2539.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 10, 1995.

Charles Thomas Curry, Appellant Pro Se.  Allan R. Gitter, WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, NC, for Appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.*  Curry v. Allen, No. CA-93-597-2 (M.D.N.C. Nov. 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We deny Appellees' motion to dismiss the appeal on the ground that Appellant's motion for leave to proceed in forma pauperis was untimely